Citation Nr: 1211333	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine (low back disability).

3.  Entitlement to total rating for compensation purposed based on individual unemployability (TDIU) due to service connected disability.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985 and from March 1988 to January 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's depressive disorder symptoms include panic attacks, sleep disturbances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships which have caused occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's low back disability symptoms include chronic low back pain and limitation of motion.

3.  The evidence of record does not show that the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no more, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2011).

2.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's depressive disorder claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to that issue.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

Here, the Veteran was sent a letter in June 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Depressive Disorder

In an August 2008 rating decision, the RO granted service connection for depressive disorder, not otherwise specified, claimed as mood disorder, with an evaluation of 30 percent, effective June 7, 2007.  The Veteran appealed this initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

It is observed that the present appeal stems from an initial rating assignment.  As such, the Board must consider the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).
Moreover, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

Mood disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In this case, the treatment records since June 2006, the relevant appeals period, include a May 2007 private psychiatric consult and a July 2008 VA mental disorders examination.  The private record notes symptoms of depressed mood, crying spells, sleeping difficulties, loss of appetite, isolating behaviors, feelings of helplessness and hopelessness, anhedonia, difficulties in concentration, and inability to envision or plan for a future.  The Veteran reported having difficulties in school, as he had recently begun a business degree program, particularly in terms of the physical discomfort of sitting for prolonged periods and problems with memory and concentration that interfered with his learning.  A mental status examination found the Veteran to be cooperative, dressed normally, and soft spoken with dysphoric mood, blunted affect, limited range of emotion, and somewhat slowed thought processes.  His speech was marked by depressive silences.  The Veteran denied current suicidal or homicidal ideation.  This private examiner found that the Veteran's depressive disorder severely compromised his ability to initiate or sustain work relationships; his concentration and memory problems limited his ability to be consistently productive; and his depressive affect and isolating behaviors severely compromised his ability to initiate or sustain social relationships.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 37.  While not dispositive, the Veteran's score on the GAF Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 37 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  Ultimately this private examiner opined that the Veteran was permanently and totally disabled and unemployable.

At the time of his July 2008 VA mental disorders examination, the Veteran complained of depression, inability to do things, sleep problems, sporadic appetite, diminished concentration, anxiety, irritability, sadness, crying, and diminished energy and interest.  The Veteran reported that he is divorced and has no close friends, but he does have close relationships with his three children, including one daughter who lives with him, and he goes to church.  He stated that he did little around the house and had limited recreational and leisure pursuits.  Upon mental status examination, the Veteran was noted to be alert, oriented times three, cooperative, dressed appropriately, and soft spoken with subdued mood and appropriate affect.  He answered questions without volunteering much information.  There was no loosened associations or flight of ideas, no bizarre motor movements or tics, impairment of thought processes or communication, delusions, hallucinations, ideas of reference, or suspiciousness.  His memory (both remote and recent), insight, judgment, and intellectual capacity were all found adequate.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 55, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  Id.  Ultimately, this examiner opined that the Veteran had reduced and decreased reliability and productivity due to his psychiatric symptoms.

In his lay statements, the Veteran reported nightmares, sleep disturbances, depression, irritability, crying spells, panic attacks, hypervigilance, social isolation, decreased energy, feelings of helplessness and hopelessness, and memory problems.

Based on the above, the Veteran's depressive disorder most nearly approximates the criteria for the next-higher 50 percent evaluation throughout the entire appeals period.  Specifically, he has exhibited symptoms of panic attacks, sleep disturbances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  While the private psychiatric evaluation includes the assignment of a significantly lower GAF score and a corresponding opinion that the Veteran is both totally disabled and unemployable, the symptoms described by both examiners and the Veteran are substantially similar and so all of the described symptoms have been contemplated in assigning this 50 percent evaluation.  The additional evidence of record shows that the Veteran has in fact been gainfully employed throughout the bulk of the appeals period.  The Veteran was unemployed at the time of the private evaluation, however, this record reflects that he had recently enrolled in college courses.  Therefore, the weight of the evidence is against the private examiner's findings regarding the issues of employability and total disability.

Although a 50 percent evaluation is warranted throughout the rating period on appeal, assignment of the next-higher 70 percent rating is not for application.  See id.  Indeed, the record does not demonstrate occupational and social impairment with deficiencies in most areas.  While the record does show panic attacks and depression, there is no indication that these symptoms are sufficiently severe to affect his ability to function independently, appropriately and effectively.  Rather, the Veteran has been able to maintain his personal appearance and hygiene, full-time employment, and relationships with his children.  The record does not show obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, or intermittently illogical, obscure, or irrelevant speech.  Moreover, he consistently denies any suicidal or homicidal ideations.  Therefore, the record does not support a finding that his depressive disorder has caused occupational and social impairment with deficiencies in most areas.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the Veteran's depressive disorder.  38 C.F.R. § 4.7.

Low Back Disability

In a June 1998 rating decision, the Veteran was granted service connection for mechanical low back syndrome, evaluated as noncompensably (0 percent) disabling, effective January 17, 1998.  In a March 2000 rating decision, that initial evaluation was increased to 20 percent, effective January 17, 1998.  In a May 2001 rating decision, that evaluation was reduced to 10 percent, effective August 1, 2001, and the disability was recharacterized as degenerative joint disease of the lumbosacral spine with history of mechanical low back syndrome.  In a June 2005 rating decision, that evaluation was increased to 20 percent, effective February 10, 2005.  In June 2007, the Veteran submitted an increased rating claim.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart, 21 Vet. App. 505.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2007 claim. 

Disabilities of the spine, such as degenerative joint disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The medical and lay evidence of record show the Veteran's complaints of increasing low back pain.  The July 2008 VA medical examination also provides range of motion measurements.  To this end, the Veteran's range of motion of the lumbar spine was zero to 45 degrees forward flexion, zero to 15 degrees extension, zero to 15 degrees of lateral rotation, bilaterally, and zero to 20 degrees lateral rotation bilaterally.  His combined range of motion, therefore, is 130 degrees.  The Veteran reported pain with motion and stopped at the point the pain began.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)  This examiner found no fatigue, weakness, lack of endurance, spasm, tenderness, atrophy, postural deformity, or ankylosis.  Repetitive motion did not decrease the Veteran's range of motion.  Also at this examination, the Veteran reported flare-ups with strenuous activity.  He stated that he had lost fourteen days of work during the past year due to his back and neck pain and reported three or four episodes wherein the Veteran put himself to bed as a result of this pain.  The Board notes that service connection has been denied for the Veteran's neck disability.  Additionally, he stated that he uses a cane.

Based on the above, the Veteran's low back symptoms most nearly approximate the criteria for the current 20 percent evaluation and no more.  The Veteran's forward flexion is limited to 45 degrees, which is greater than 30 degrees but not greater than 60 degrees, in keeping with the criteria for a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The next higher evaluation of 40 percent requires either forward flexion of no more than 30 degrees or favorable ankylosis.  Id.  Neither of these criteria are currently met with regards to the Veteran's low back disability.  As the range of motion testing results describe a range that ends at the onset of pain, these measurements adequately contemplate the Veteran's functional loss.  See Deluca, 8 Vet. App. 202.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's low back disability.  38 C.F.R. § 4.7.

Furthermore, no objective neurologic abnormalities have been associated with this condition; therefore separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Extraschedular Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither schedular evaluation is inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's mood disorder and degenerative joint disease of the lumbosacral spine.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

The Veteran filed a claim for TDIU in June 2007.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Throughout the course of this appeal, the Veteran was service-connected for depressive disorder, increased above to 50 percent disabling, and degenerative joint disease of the lumbosacral spine, which has been evaluated as 20 percent disabling for the duration of this appeals period.  Shortly after his TDIU claim, the Veteran was also awarded service connection for pulmonary sarcoidosis, evaluated as 10 percent disabling, effective June 29, 2007.  The Veteran's combined disability rating therefore has been no more than 60 percent throughout the appeals period, which does not meet the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, Table I.  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

To this end, the Veteran's private psychological associate stated that she considered him to be unemployable.  Despite this, the record shows that the Veteran is currently working.  Indeed, based on the timeframe provided by the Veteran, he applied to his current position approximately three weeks after that private evaluation and began work a few months later.  The VA Forms 21-4192 submitted by his previous employers do not show any correlation between the termination of these employments and the Veteran's service connected disabilities.  

In addition, the evidence of record does not demonstrate that the Veteran's current employment is significantly impaired by his service connected disabilities.  At the time of his July 2008 VA spine examination, he reported missing 14 days of work within the prior year due to his back disability and his non-service connected neck disability.  At the time of his July 2008 VA psychiatric examination, the Veteran reported missing 14 days of work within the prior year due to his psychiatric symptoms.  By contrast, his July 2008 VA Form 21-2545 states that he had missed 12 days of work during the prior year.  Even accepting the 14 day count and attributing this only to his service connected disabilities, this impairment to the Veteran's employment is not sufficient to warrant extraschedular consideration of TDIU, particularly in light of the fact that the Veteran is currently working.

Therefore the Veteran is not found to be unemployable for the purposes of establishing entitlement to TDIU and an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation of 50 percent, but no more, for depressive disorder is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine is denied.

Entitlement to total rating for compensation purposed based on individual unemployability (TDIU) due to service connected disability.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


